Citation Nr: 0026091	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-21 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation for additional disability, 
claimed as loss of use of the left eye with paralysis and 
numbness of the left side of the face and tongue due to 
Department of Veterans Affairs (VA) medical treatment in 
April 1995 under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to July 
1972, and from January 1975 to October 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Albuquerque, New Mexico, 
VA Regional Office (RO), which, in pertinent part, denied 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151.

The veteran presented testimony at a personal hearing held by 
the undersigned Member of the Board at the local VARO in 
March 1999.  The Board remanded this case to the RO for 
additional evidentiary development in June 1999.  Following 
compliance, the RO confirmed and continued the denial of the 
benefit sought in a February 2000 supplemental statement of 
the case.


FINDINGS OF FACT

1.  The veteran underwent an excision of a left acoustic 
neuroma at a VA medical facility in April 1995.

2.  The veteran, as shown on VA cranial nerve examination in 
January 2000, manifests additional disability, namely paresis 
of the left fifth, seventh, eighth and ninth cranial nerves, 
as well as ischemic changes on the left middle cerebellar 
peduncle and encephalomalacia of the left superior cerebellar 
hemisphere, secondary to an April 1995 VA surgery.

3.  There has been no demonstration that the additional 
disability was a certain or intended consequence of the 1995 
surgical procedure.



CONCLUSIONS OF LAW

1.  The criteria for the award of compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for paresis of the left fifth, 
seventh, eighth and ninth cranial nerves have been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000).

2.  The criteria for the award of compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for ischemic changes on the 
left middle cerebellar peduncle and encephalomalacia of the 
left superior cerebellar hemisphere, have been met.  38 
U.S.C.A. §§ 1151, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted his claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 in May 1996, 
the veteran's claim must be considered under the law extant 
at that time.

The record shows that the veteran had complained of gradually 
increasing loss of hearing of his left ear since discharge 
from service.  Entitlement to service connection for hearing 
loss of the left ear was established in an August 1989 rating 
decision.

In response to complaints of increasing hearing loss, the 
veteran underwent a magnetic resonance imaging (MRI) study in 
1994, which identified a left acoustic neuroma.  He was 
scheduled for surgical removal of this neuroma in April 1995.

An April 1995 VA hospital summary states that the veteran 
underwent excision of the left acoustic neuroma on April 6, 
1995.  Related clinical records show that the veteran was 
informed of risks of the operation including but not limited 
to infection, death, coma, hearing loss, facial nerve palsy, 
stroke and other complications.  The summary states that 
postoperatively, he experienced seventh nerve weakness and 
total hearing loss on the side of the tumor operation.  The 
summary added that the veteran otherwise tolerated the 
procedure well, and that no other complications were noted.  
However, additional hospital records show that the veteran 
was unable to close his left eyelid, and he was experiencing 
numbness on the left side of his face.  In addition, the 
veteran was found to have epithelial erotopathy of the left 
eye secondary to exposure.

The Board notes that subsequent VA treatment records show the 
veteran continued to be followed for residuals which were 
attributed to the removal of the left acoustic neuroma.  
However, these records are unclear as to the extent of these 
residuals.  The April 1995 hospital summary states that the 
veteran experienced seventh nerve weakness.  May 1995 
treatment records indicate a loss of the eighth cranial nerve 
as well as most of the seventh cranial nerve.  August 1995 
records again note seventh cranial nerve palsy, but also 
state that there is fifth cranial nerve palsy.

As noted above, the veteran presented testimony at a personal 
hearing conducted by the undersigned at the local VARO in 
March 1999.  The veteran contended that he is entitled to 
compensation for loss of use of the left eye with paralysis 
and numbness of the left side of the face and tongue.  He 
stated that he entered a VA facility for removal of a left 
acoustic neuroma in April 1995.  The veteran stated that he 
was informed of some of the possible residuals of his 
surgery, but that he was not told of all the possible 
consequences.  He believed that the surgery was not performed 
correctly, and that he has sustained permanent disability as 
a result.

At the conclusion of the hearing, the veteran submitted 
excerpts from two medical treatises in support of the claim, 
with a signed waiver of initial RO consideration.

Pursuant to the Board's remand order, the veteran was 
afforded VA cranial nerve examination in January 2000.  Based 
on a review of the veteran's medical history, to include 
records pertaining to his 1995 surgery, and current physical 
examination, the examiner concluded that there was post 
surgical evidence of alteration of left facial movement and 
sensation, as well as loss of hearing and absence of taste in 
the left tongue.  The veteran also had some difficulty with 
balance on tandem testing and veered markedly to the left 
twice on shoot the gun testing.  There was also MRI evidence 
of surgically related ischemia, possible infarction, at the 
CP angle.  The examination report showed a diagnosis of 
status post residuals of excision of left acoustic neuroma 
with cranial nerve paresis of the left fifth, seventh, eighth 
and ninth cranial nerves, as well as a diagnosis of status 
post residuals of excision of left acoustic neuroma with 
ischemic changes on the left middle cerebellar peduncle and 
encephalomalacia of the left superior cerebellar hemisphere.

As previously noted, where any veteran shall have suffered an 
injury as a result of hospitalization, medical or surgical 
treatment or examination, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  38 C.F.R. § 3.358, the 
regulation implementing that statute, provides, in pertinent 
part:

(c) Cause. In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: ....(3) 
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment... properly 
administered....."Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the....medical or surgical treatment 
administered.

Clearly, the veteran, as shown by recent VA examination in 
January 2000, manifests additional disability from the 
excision of a left acoustic neuroma performed by VA personnel 
in April 1995.  Although the veteran was informed of the 
possibility of facial weakness due to the procedure, the 
medical evidence of record does not demonstrate that 
additional disabilities of paresis of the left fifth, 
seventh, eighth and ninth cranial nerves were certain to or 
intended to result from the 1995 surgical procedure.

Similarly, it is also noted the medical evidence of records 
does not demonstrate that the residual ischemic changes on 
the left middle cerebellar peduncle and encephalomalacia of 
the left superior cerebellar hemisphere were certain to or 
intended to result from his 1995 surgical procedure.

Resolving all doubt, therefore, in the veteran's favor, the 
Board finds that he is entitled to VA disability compensation 
pursuant to 38 U.S.C.A. § 1151, for additional disabilities, 
to wit, paresis of the left fifth, seventh, eighth and ninth 
cranial nerves, as well as ischemic changes on the left 
middle cerebellar peduncle and encephalomalacia of the left 
superior cerebellar hemisphere.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for paresis of the left fifth, seventh, eighth and ninth 
cranial nerves, claimed as loss of use of the left eye with 
paralysis and numbness of the left side of the face and 
tongue, are granted, subject to the laws and regulations 
governing the payment of monetary awards.


Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for ischemic changes on the left middle cerebellar 
peduncle and encephalomalacia of the left superior cerebellar 
hemisphere are granted, subject to the laws and regulations 
governing the payment of monetary awards.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


